PER CURIAM.

Edward W. Howe is an attorney admitted to practice law in this state on December 22, 1959. He has maintained an office for the practice of law in Oconomowoc, Wisconsin. On September 2, 1976, *9the Board of State Bar Commissioners filed a complaint against Howe charging him with two separate acts of professional misconduct: (1) Conversion to his own use of $23,464.70 of assets of the estate of Fern C. Howe, for which he served as guardian; (2) Conversion to his own use $4,700 of the assets of Hattie Belle Machus, for whom he was attorney in fact. On January 6, 1977, the Board filed an additional complaint alleging that Howe as trustee had converted to his own use $14,724.78 belonging to Russell Knudsen.
Howe answered the complaints, neither admitting nor denying the allegations. Referee F. X. Swietlik, Sr., was appointed to make findings of fact and recommendations to this Court. Howe did not appear at the hearing before the referee. On the basis of evidence introduced at the hearing, the referee found that Howe had converted the funds he had in his possession as fiduciary to his own use as alleged in the complaints. The referee recommended that Howe’s license to practice law be revoked.
Upon the filing of the referee’s report in this Court, the Board filed a motion in this Court that on the basis of Howe’s failure to deny the allegations of the complaint and the failure to appear at the hearing before the referee the Court consider the matter without waiting for the filing of briefs and that judgment be entered in accordance with the recommendation of the referee. Howe has not filed a response to this motion.
The conversion by an attorney of funds he has in his possession as a fiduciary to his own use constitutes professional misconduct and is grounds for revocation of a person’s license to practice law. In re Corning, 76 Wis.2d 385, 251 N.W.2d 475 (1977). The charges against Howe have been found to be true by the referee and have not been denied by him. On this basis, we must *10find Howe to be guilty of professional misconduct and order that his license to practice law be revoked.
IT IS ORDERED AND ADJUDGED that the license to practice law issued to Edward W. Howe is hereby revoked.